Case 16-36389        Doc 35     Filed 03/11/19     Entered 03/11/19 15:18:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36389
         Alonzo Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/15/2016.

         2) The plan was confirmed on 02/02/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/02/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/18/2017, 08/03/2018.

         5) The case was Dismissed on 09/20/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36389             Doc 35         Filed 03/11/19    Entered 03/11/19 15:18:35                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $1,900.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $1,900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,815.90
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $84.10
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,900.00

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for     Unsecured         293.00        245.22           245.22           0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00        870.63           870.63           0.00       0.00
 ASSET ACCEPTANCE LLC                    Unsecured         466.00           NA               NA            0.00       0.00
 AT&T                                    Unsecured         250.00           NA               NA            0.00       0.00
 ATG Credit LLC                          Unsecured         134.00           NA               NA            0.00       0.00
 ATG Credit LLC                          Unsecured         134.00           NA               NA            0.00       0.00
 ATG Credit LLC                          Unsecured          31.00           NA               NA            0.00       0.00
 Caine & Weiner                          Unsecured         201.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,167.24       4,529.14         4,529.14           0.00       0.00
 City of Country Club Hills              Unsecured         100.00           NA               NA            0.00       0.00
 City of Riverdale Parking               Unsecured         100.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,486.14       1,583.25         1,583.25           0.00       0.00
 Credit Acceptance Corp                  Unsecured         233.00        711.81           711.81           0.00       0.00
 Credit Acceptance Corp                  Unsecured      4,346.00            NA               NA            0.00       0.00
 Credit Protection                       Unsecured         473.00           NA               NA            0.00       0.00
 DISCOVER BANK                           Unsecured      1,445.00            NA               NA            0.00       0.00
 Eastern Michigan University             Unsecured         735.00           NA               NA            0.00       0.00
 Enhanced Recovery                       Unsecured          99.00           NA               NA            0.00       0.00
 First Premier                           Unsecured         597.00           NA               NA            0.00       0.00
 First Premier                           Unsecured         411.00           NA               NA            0.00       0.00
 IC Systems                              Unsecured          28.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         641.30      3,598.80         3,598.80           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         773.00        773.57           773.57           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured     24,294.95     22,209.95        22,209.95            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         430.00        430.80           430.80           0.00       0.00
 Municipal Collections Of America        Unsecured         270.00        270.00           270.00           0.00       0.00
 Nicor Gas                               Unsecured      1,422.77       2,113.02         2,113.02           0.00       0.00
 OneMain Financial                       Unsecured            NA     14,425.31        14,425.31            0.00       0.00
 OneMain Financial                       Secured        1,000.00       6,450.00         1,000.00           0.00       0.00
 PLS - Hazel Crest                       Unsecured      1,595.00            NA               NA            0.00       0.00
 Professional Placement                  Unsecured         974.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36389            Doc 35   Filed 03/11/19    Entered 03/11/19 15:18:35                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim         Principal       Int.
 Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
 SPRINGLEAF FINANCIAL S           Unsecured      7,178.00              NA             NA           0.00        0.00
 TORRES CREDIT SERVIC             Unsecured          31.00             NA             NA           0.00        0.00
 US Bank                          Unsecured         319.14             NA             NA           0.00        0.00
 Village of Hillside Parking      Unsecured         200.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00               $0.00
       Mortgage Arrearage                                        $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                               $1,000.00                 $0.00               $0.00
       All Other Secured                                         $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $1,000.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,761.50                    $0.00               $0.00


 Disbursements:

          Expenses of Administration                              $1,900.00
          Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                             $1,900.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-36389        Doc 35      Filed 03/11/19     Entered 03/11/19 15:18:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
